Case:19-02013-BKT13 Doc#:31 Filed:09/25/19 Entered:09/25/19 18:47:08                           Desc: Main
                           Document Page 1 of 2
                                IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF PUERTO RICO

       In re:
       VICTOR MANUEL RODRIGUE RODRIGUEZ Case No. 19-02013 BKT
       xxx-xx-1747
                                        CHAPTER 13
       Debtor

                           DEBTOR’S COUNSEL’S POSITION WITH REGARDS TO
                           ASUME’S MOTION TO DISMISS FILED AT DOCKET #29

       TO THE HONORABLE BANKRUPTCY COURT:

               COME NOW Debtor’s counsel, and very respectfully states and pray as follows:

               1.      On April 11, 2019, Debtor filed a Voluntary Petition for relief under Chapter 13 of the

       Bankruptcy Code.

               2.      On August 26, 2019, ASUME filed a Motion to Dismiss alleging debtor’s failure to

       make post-petition domestic support obligation payments. See Docket #29.

               3.       After such filing, the undersigned’s office personnel mailed a communication to the

       Debtor regarding the pending motion. Although the debtor appeared at the undersigned’s office at

       some point, he did not put the undersigned in a position to adequately respond the pending motion

       to dismiss regarding post-petition DSO payments.

               4.      Therefore, the Debtor has failed to put the undersigned in position to present the

       arguments for an appropriate Response to the Motion to Dismiss.

               WHEREFORE, it is respectfully prayed from this Honorable Court to take notice of the

       above and to enter any applicable remedy in law and/or equity.

                                                        NOTICE
                  Within fourteen (14) days after service as evidenced by the certification, and an additional
       three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
       whom this paper has been served, or any other party to the action who objects to the relief sought
       herein, shall serve and file an objection or other appropriate response to this paper with the Clerk’s
       office of the US Bankruptcy Court for the District of Puerto Rico. If no objection or other response is
       filed within the time allowed herein, the paper will be deemed unopposed and may be granted
       unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against public policy; or
       (iii) in the opinion of the Court, the interest of justice requires otherwise.




                                                                                                         Rev. 5/16/13
Case:19-02013-BKT13 Doc#:31 Filed:09/25/19 Entered:09/25/19 18:47:08                      Desc: Main
                           Document Page 2 of 2



                                        CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with the Clerk
       of the Court using the CM/ECF system, which will automatically send notification of such filing to all
       CM/ECF participants including the US Trustee, and the Chapter 13 Trustee.

              RESPECTFULLY SUBMITTED.

              In San Juan, Puerto Rico, this September 25, 2019.

                                                           ALMEIDA + DÁVILA PSC
                                                           PO Box 191757
                                                           San Juan, PR 00919-1757
                                                           Phone: (787) 722-2500
                                                           Fax: (787) 777-1376


                                                           /S/ ENRIQUE M. ALMEIDA BERNAL
                                                           USDC-PR 217701
                                                           Email: ealmeida@almeidadavila.com




                                                                                                   Rev. 5/16/13
